Matter of City of Rome v Board of Assessors (2022 NY Slip Op 02746)





Matter of City of Rome v Board of Assessors


2022 NY Slip Op 02746


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ. (Filed Apr. 22, 2022.) 


MOTION NOS. (1071-1072/21) CA 21-00246. CA 21-00944.

[*1]IN THE MATTER OF CITY OF ROME, PETITIONER-APPELLANT-RESPONDENT, 
vBOARD OF ASSESSORS, ASSESSOR OF TOWN OF LEWIS, BOARD OF ASSESSMENT REVIEW, RESPONDENTS-RESPONDENTS-APPELLANTS, ADIRONDACK CENTRAL SCHOOL DISTRICT AND COUNTY OF LEWIS, INTERVENORS-RESPONDENTS-APPELLANTS. (APPEAL NO. 1.)
IN THE MATTER OF CITY OF ROME, PETITIONER-APPELLANT-RESPONDENT,
vBOARD OF ASSESSORS, ASSESSOR OF TOWN OF LEWIS, BOARD OF ASSESSMENT REVIEW, RESPONDENTS-RESPONDENTS-APPELLANTS, ADIRONDACK CENTRAL SCHOOL DISTRICT AND COUNTY OF LEWIS, INTERVENORS-RESPONDENTS-APPELLANTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.